            Case 8:19-bk-00132-RCT             Doc 56    Filed 09/22/19     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In Re:

Diane L. McAnally                                           Case No. 8:19-bk-00132-RCT


                                 Debtor(s) /

                  TRUSTEE'S BILL OF SALE - PERSONAL PROPERTY

The undersigned, LARRY S. HYMAN, as Trustee for the estate of Diane L. McAnally case no.
8:19-bk-00132-RCT, United States Bankruptcy Court, Middle District of Florida, Tampa Division
for valuable consideration, to wit, $2,424.00 receipt of which is hereby acknowledged, and
pursuant to notice of trustee's sale of property (11 U.S.C. S 363) as filed in the record of said case,
does hereby sell to Diane L. McAnally the personal property of said estate described as:

     2004 CHEVROLET TAHOE, VIN # 1GNFK13007J104702; MISC HOUSEHOLD
GOODS & FURNISHINGS; MISC ELECTRONICS; MISC CLOTHING

       Said sale is without representations or warranties of any kind, express or implied,
including, without limitation, representations of merchantability and/or fitness for any particular
purpose. Exhibits, if attached, are for identification only and are not a representation by seller for
any purpose as to quantity, description, price or extension.



Dated: September 22, 2019

                                                               /s/ Larry S. Hyman, Trustee_____
                                                               Larry S. Hyman, Trustee
                                                               P.O. Box 18625
                                                               Tampa, FL 33679
                                                               Larry@larryhymancpa.com
